Title: Thomas Jefferson to Fitzwhylsonn & Potter, 28 May 1817
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            
              Messrs Fitzwhylson and Potter
              Monticello
May 28. 17
            
            The books which you bound for me are safely recieved and I this day send another parcel by Colo Randolph, who will have delivered them to you probably before your receipt of this.   the bindings already recieved are good, and particularly in the article I value of their solid pressure. varieties in the bindings is are also useful as well as pleasing to distinguish them on the shelf, and particularly the richness and variegation of the back. I shall be glad to recieve these as soon as is consistent with their being well-bound. another parcel is in a course of collection to go some time hence. I have written on the different covers the words for lettering their backs, and and give a list below.   I salute you with respect.
            Th: Jefferson
          
          
          
            Hippocrate de Gardeil. 4. vols
            Mexico de De Solis. 3. v.
            PEuclide de Peyrard.
            Archimede de Peyrard. 2. v.
            Geographia plantarum. Humboldt.
            
            
          
        